Opinión disidente del
Juez Asociado Señor Negrón García.
hH
El 27 de febrero de 1967, en el Tribunal Superior, Sala de Ponce, un Jurado encontró culpable a Elizardo Ruiz Torres por el delito de robo. El Hon. Juez Edwin Meléndez Grillasca lo sentenció a una pena de reclusión de uno (1) a tres (3) años. Inconforme, apeló por conducto del Ledo. Héctor M. Martínez Colón. El 21 de abril de 1971 confirmamos. Pueblo v. Ruiz Torres, 99 D.P.R. 830 (1971), opinión per curiam. La transcripción de evidencia elevada en aquel momento revela la suficiencia de la prueba en que se fundó su convicción. Además, como dato crucial, refleja que el perjudicado señor López Figueroa Alvarado conocía al acusado Ruiz Torres y a su padre; que eran amigos y vecinos en el mismo barrio. T.E., págs. 24 y 42.
La sentencia no se pudo cumplir. Ruiz Torres abandonó la jurisdicción. Después, el 30 de septiembre de 1971, se confiscó la fianza.
Al cabo de varios años, el 3 de junio de 1988, fue arrestado e ingresado para cumplir la sentencia. El 10 de junio, por derecho propio, solicitó del Tribunal Superior, Sala de Ponce, la “[deses-timación bajo la Regla 64” de Procedimiento Criminal, 4 L.ER.A. Ap. II. Apéndice IV pág. 8. Adujo que fue arrestado sin orden y que el delito “expiró o caducó”. Apéndice VI, pág. 10. El 14 de junio dicho foro (Hon. José M. Ayala Cádiz, Juez) declaró sin lugar ese pedido.
El 20 de junio de 1988 vino ante nos en certiorari (MO-88-21) y reiteró que el delito estaba prescrito. El 22 de junio acumuló a ese recurso uno de hábeas corpus. Como excusa para no haber cumplido la sentencia, esta vez adujo que el trámite legal tardaba mucho; que después de haber consultado con su representante legal, partió hacia Estados Unidos para trabajar y pagar los gastos del mismo; que toda su familia, el abogado y otras personas *619conocían su dirección; que viajaba constantemente para conocer el “status” del nuevo juicio; que nunca tuvo ningún problema o inconveniente, al contrario, que todo marchaba bien. Aceptó que fue arrestado el 3 de junio de 1988 porque estaba evadido aunque ello “no constaba en los records”. Como dato expositivo de que no se encontraba “evadido”, consignó que el Hon. Juez Luis F. Pieraldi Cappa lo casó en 1985. Además, que tuvo otro caso (agresión agravada) que se arregló satisfactoriamente.
Referimos sus escritos a la Sociedad de Asistencia Legal. El 5 de agosto de 1988 dicha entidad rindió su informe. Pendiente de nuestra decisión, Ruiz Torres desistió. Como razón nos informó que el 20 de julio de 1988 había presentado en instancia una moción al amparo de la Regla 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. En la misma, a través del Ledo. Justo Torres Cintrón, alegó que el perjudicado del robo, López Figueroa Alvarado, le había manifestado a su hijo, Ángel Luis Figueroa Alvarado, que se había equivocado en la identificación de su persona. Acompañó una declaración jurada por Ángel Luis el 19 de julio de 1988 y una nota del perjudicado a manuscrito. Debemos enfatizar que para esa fecha éste no estaba —ni estará— disponible para testificar debido a un derrame cerebral. Fundado en esa prueba, y a la luz del tiempo transcurrido, solicitó el archivo y sobreseimiento del caso.
Originalmente el tribunal de instancia (Hon. Luis F. Pieraldi Cappa) le negó la fianza. Dicho magistrado le advirtió que se declararía sin jurisdicción por razón del recurso pendiente ante nos (MO-88-21). Fue entonces que Ruiz Torres desistió.
Oportunamente, el tribunal de instancia celebró una vista, acogió la moción como un recurso de Coram Nobis, dejó sin efecto la sentencia de 1967, lo absolvió y lo excarceló. Este dictamen se produjo luego de desfilada la prueba consistente de los testimo-nios de Ramiro Ruiz Torres, Radamés Ortiz Colón y Ángel Luis Figueroa Alvarado. Dicho foro estimó probado:
1) Que el acusado ELIZARDO RUIZ TORRES enjuiciado, convicto y sentenciado por este Tribunal por el delito de robo el día *62027 de febrero de 1967, luego de haber sido encontrado culpable por un jurado y por voz del Honorable Juez Edwin Meléndez Grillasca..
2) Que la convicción se basó en el testimonio del supuesto perjudicado en el caso, señor López Figueroa Alvarado, quien identificó al acusado como el que lo asaltó la noche del 27 de noviembre de 1966, en un campo de Peñuelas.
3) Que el referido perjudicado en este caso actualmente se encuentra incapacitado para testificar en el Tribunal, pero que anterior a su incapacidad había hecho gestiones para localizar al acusado o alguno de sus familiares sobre su duda de lo acontecido la noche del 27 de noviembre de 1966.
Se presentó por el hijo del testigo, supuesto perjudicado, Angel Luis Figueroa Alvarado, un escrito donde exonera al acusado ELIZAKDO RUIZ TORRES, escrito que fue autenticado por el declarante hijo del supuesto perjudicado en el caso, señor Angel Luis Figueroa Alvarado. (Énfasis suplido.) Apéndice XIII, págs. 25-26.
A solicitud del Procurador General, examinamos si procedía su absolución.
II
La sentencia mayoritaria revoca y concede hoy un nuevo juicio. Más allá de la dicotomía y alternativa procesal planteada por el Estado, no podemos suscribir ese curso decisorio. Ruiz Torres no es acreedor a ese remedio. Nos explicamos.
En el fondo este caso se proyecta como un gran fracaso y desprestigio de nuestro sistema de justicia criminal. Demuestra cómo un individuo se burla tranquilamente de la justicia y utiliza con éxito diversos mecanismos para evadir su responsabilidad con la sociedad cuando es llamado a responder por un delito. Aban-donó esta jurisdicción y durante diecisiete (17) años llevó una vida “normal”. ¿Cómo creerle que ignoraba que la sentencia de robo había sido confirmada?
Los mecanismos de las Reglas 188 (Nuevo Juicio), 192 (Re-medio de Coram Nobis) y 192.1 (Procedimiento Posterior a Sentencia en Instancia), 34 L.P.R.A. Ap. II —en lo referente a nueva prueba exculpatoria— necesariamente parten del supuesto *621de que el convicto actuó diligentemente para descubrirla; de que la misma no estuvo accesible antes, y de que no es responsable de esa indisponibilidad. Pueblo v. González Barreto, 106 D.P.R. 152 (1977), y casos citados; Correa Negrón v. Pueblo, 104 D.P.R. 286 (1975).
Bajo este enfoque, es evidente que no procedía la absolución de Ruiz Torres ni un nuevo juicio. No concurren aquí ninguna de las circunstancias que así lo justifiquen. La nueva prueba que “convenientemente” aparece ahora —cuando es llamado a cumplir la sentencia que se le impuso años atrás— siempre estuvo accesible. Durante todos los años de su “auto-libertad” pudo haberla “descubierto” con un mínimo de esfuerzo. No lo hizo. No podemos premiar su pasividad. Sus alegaciones no merecen crédito. Si bien le correspondía, no demostró que realizara diligencias razonables para descubrir la nueva prueba. Repeti-mos, el perjudicado Figueroa Alvarado y su hijo Ángel Luis no eran extraños para él. Refrendar al presente su conducta y táctica procesal —cuando el perjudicado Figueroa Alvarado no puede declarar en su contra— es la suma de una gran injusticia. Este Tribunal no debería fomentar esta clase de comportamiento.